Citation Nr: 1742091	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to the service-connected degenerative joint disease of the thoracolumbar spine.  

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to the service-connected degenerative joint disease of the thoracolumbar spine.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a right foot disorder, claimed as peripheral neuropathy and degenerative arthritis.  

6.  Entitlement to service connection for a left foot disorder, claimed as peripheral neuropathy and degenerative arthritis.  

7.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1957 to July 1960.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2011, December 2013, and April 2015.

The April 2011 rating decision denied service connection for bilateral hearing loss and granted service connection for degenerative joint disease of the thoracolumbar spine with an initial rating of 40 percent assigned effective May 5, 2010.  The December 2013 rating decision denied service connection for disorders of the neck and bilateral feet.  The April 2015 rating decision denied service connection for radiculopathy of the bilateral lower extremity and entitlement to a TDIU.  

The claims for service connection for bilateral hearing loss and an initial rating        in excess of 40 percent for degenerative joint disease of the thoracolumbar spine were remanded by the Board in August 2013 in order to schedule the Veteran for a requested hearing.  The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge on those matters in May 2014.  A transcript is of record.

In August 2014, the Board issued a decision in which it denied service connection for bilateral hearing loss and remanded the claim for an initial rating in excess of    40 percent for degenerative joint disease of the thoracolumbar spine for additional development.  It also remanded the claims for service connection for disorders of the neck and bilateral feet for the issuance of a statement of the case.  

The Veteran appealed the Board's August 2014 denial of his claim for service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court) and in a May 2015 Joint Motion for Partial Remand    (Joint Motion), the parties requested that the Court vacate the August 2014 Board decision that denied service connection for bilateral hearing loss.  In a May 2015 Order, the Court granted the Joint Motion.

The Board issued a decision in September 2015 that again denied the claim for service connection for bilateral hearing loss.  The Veteran again appealed to the Court and in a February 2017 Memorandum Decision, the Court vacated the Board's September 2015 decision.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at         the RO concerning a claim for service connection for depression, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD      and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to service connection for depression will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a bilateral foot disorder and bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not establish that the Veteran's current neck disorder had onset in service or within one year of his discharge from service, is causally related to service, or was caused or aggravated by the service-connected degenerative joint disease of the thoracolumbar spine.  

2.  A current diagnosis of radiculopathy of the right lower extremity is not shown by the evidence of record.

3.  A current diagnosis of radiculopathy of the left lower extremity is not shown by the evidence of record.

4.  In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The requirements for establishing service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The requirements for establishing service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify concerning the claims for service connection for a neck disorder and radiculopathy of the right and left lower extremities was satisfied by letters sent in November 2013 and January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that the action requested in the August 2014 remand pertaining to the claim for service connection for a neck disorder has been undertaken.  In        this regard, a statement of the case was issued in September 2016.  Accordingly,      the Board finds that there has been substantial compliance with the prior remand instruction and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.   97 (2008) (holding that only substantial, and not strict, compliance with the terms      of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for a Neck Disorder and 
Radiculopathy of the Right and Left Lower Extremities

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)    may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a neck disorder and radiculopathy of      the bilateral lower extremities; he has not submitted any argument in support of his claims, although his attorney has raised the theory of service connection for these disabilities as secondary to the service-connected degenerative joint disease of the thoracolumbar spine.  

In an undated statement received in April 2013, R.S., Jr. reported that he and the Veteran would get together while stationed in Germany and the Veteran complained about neck stiffness.  In an April 2013 statement, P.S., Jr. reported that since their discharge from service, he and the Veteran stayed in contact and saw each other fairly often.  He further reported that the lack of flexibility in the Veteran's neck had forced him to curtail many activities as he had to turn his whole body to see behind him.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a neck/cervical spine disorder.  See x-rays dated March 2011 (impression of straightening of the cervical spine with multilevel degenerative changes with advanced spurring throughout the spine; advanced hypertrophic facet joint degenerative changes at C2-3 and C3-4; neuroforaminal narrowing bilaterally) and September 2015 (impression of stable exam with multilevel degenerative changes).  Accordingly, the first criterion for establishing service connection for a neck disability has been met.  The question becomes whether this condition is related to service or to the service-connected degenerative joint disease of the thoracolumbar spine.  

Service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the neck.  Clinical evaluation of the Veteran's was normal at the time of a June 1960 early release examination.  

As there is no competent evidence of arthritis involving the neck/cervical spine in service or within one year following discharge from service, competent evidence linking the current condition with service or to the service-connected degenerative joint disease of the thoracolumbar spine is required to establish service connection.  

On VA examination in October 1966, the cervical spine showed full range of motion and x-ray of the cervical spine showed the size, shape, outline and structure of the vertebrae were normal and that the intervertebral spaces were of normal width.  

The RO obtained an opinion in August 2016 regarding whether the Veteran's arthritis of the cervical spine was caused or aggravated by the service-connected lumbar spine disability. The examiner provided an opinion that the Veteran's arthritis of the cervical spine is less likely than not proximately due to or the result of arthritis, lumbar spine.  The examiner noted that cervical spine x-ray study of March 22, 2011 did reveal the presence of degenerative changes and that the Veteran was 72 years old at the time. The examiner explained that the Veteran's lumbar spine degenerative changes are anatomically separate from the cervical spine condition.  Consequently there would be no anatomical or systemic influences on the cervical area from the lumbar site or vice versa.  Moreover the etiologies for the cervical spine condition may arise from the same chronic wear and tear degenerative process or trauma that the lumbar spine would be exposed to.  Therefore, while      the two conditions may co-exist, this may be coincidental and attributable to the environmental factors that both and were exposed to.  The examiner also noted that considering the Veteran's advanced age at the time it was confirmed that he had these degenerative changes, there was already a high likelihood he would have   these features anyway.  

The examiner also provided an opinion that the Veteran's arthritis of the cervical spine is less likely than not aggravated beyond its natural progression by the service connected lumbar spine arthritis.  The examiner cited the cervical spine x-ray study of March 22, 2011 which revealed the presence of degenerative changes when the Veteran was 72 years old, and the cervical spine x-ray study of September 9, 2015, which revealed a stable exam with multilevel degenerative changes, noting that the objective information shows that there has been no deterioration or progression of the cervical spine degenerative changes as objectively documented on separated imaging studies; therefore no aggravation can be shown to exist.  

The preponderance of the evidence is against the claim for service connection for a neck disorder on both direct and secondary bases.  Service connection on a direct basis is not warranted because although the Board acknowledges the statement submitted from R.S., Jr. indicating that the Veteran complained about neck stiffness during service, service treatment records do not indicate that the Veteran had any complaints involving the neck; the October 1966 VA examination, which was conducted approximately six years after the Veteran's discharge from service, contained no abnormal findings or diagnosis related to the neck; and there is no competent and probative evidence of record establishing that the Veteran's current neck disorder had onset in service or is causally related to service. Service connection 
on a secondary basis is not warranted because the August 2016 VA examiner provided an opinion that the Veteran's arthritis of the cervical spine is less likely than not proximately due to, the result of, or aggravated beyond its natural progression by the service connected thoracolumbar spine disability. This opinion stands uncontroverted in the record.  

While the Veteran believes that his current neck disorder is related to service or his service-connected degenerative joint disease of the thoracolumbar spine, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a neck disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability or to a service-connected disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent    to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service   is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current neck disorder is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the lay assertions.

The preponderance of the evidence is also against the claims for service connection for radiculopathy of the right and left lower extremities.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof     of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The post-service medical evidence does not document that the Veteran has been diagnosed with radiculopathy affecting either lower extremity.  In fact, the Veteran underwent an electromyography (EMG)/nerve conduction velocity (NCV) study   in December 2013 at Florida Neurology Group, which indicated there was no radiculopathy. In addition, VA examiners have consistently reported the absence    of objective evidence of left or right radiculopathy. See April 2015 VA peripheral nerves conditions (not including diabetic sensory-motor peripheral neuropathy) Disability Benefits Questionnaire (DBQ); February 2016 VA back (thoracolumbar spine) conditions DBQ.  

Therefore, without competent evidence of a current diagnosis of radiculopathy of either lower extremity, service connection is not warranted on a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.310. 

While the Veteran contends he suffers from radiculopathy of the bilateral lower extremity, as a lay person he is not competent to diagnose such a disability as          such matters require medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the opinions of the VA examiners and the December 2013 diagnostic testing results to be significantly more probative than      the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Initial rating in excess of 40 percent for degenerative joint disease 
of the thoracolumbar spine

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.  See supplemental argument.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law      for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 





ORDER

Service connection for a neck disorder is denied.

Service connection for radiculopathy of the right lower extremity is denied.  

Service connection for radiculopathy of the left lower extremity is denied.  

The issue of entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the claims for service connection for bilateral hearing loss and for a bilateral foot disorder.  

Regarding the claim for bilateral hearing loss, the February 2017 Memorandum Decision issued by the Court indicated that the Board's September 2015 decision     was confusing because it found that the Veteran's June 1960 separation examination showed some degree of hearing loss, but it relied on the opinion provided by an April 2011 VA examiner that appeared to have been based in part on a finding that his hearing was normal at the time of his separation.  Based on the finding in the Court's Memorandum Decision, the Board finds that another VA examination would be helpful in this case.  

The Board also finds that another VA examination would be helpful in conjunction with the claims for service connection for a bilateral foot disorder, claimed as peripheral neuropathy and degenerative arthritis.  Although there are opinions of record related to the claimed neuropathy, no opinion has been rendered regarding the degenerative arthritis diagnosed during an August 2016 VA foot conditions DBQ.  It is also unclear whether the Veteran has arthritis in both feet since a September 2015 x-ray of the right foot contained an impression of no acute findings, with mild bunion formation and calcaneal spurring.  

The claim for entitlement to a TDIU, which is based in part on the Veteran's assertion that his feet and bilateral hearing loss prevent him from securing or following any substantially gainful employment, is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).   

The Veteran is hereby notified that it is his responsibility to report for any      scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good        cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed by       the examiner in conjunction with the examination.       Any indicated studies are to be performed. 

The examiner is to provide an opinion as to whether it    is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had       its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's conceded exposure to acoustic trauma during service.  

The examiner is reminded that normal audiological findings at separation are not determinative and that      the Veteran exhibited some degree of hearing loss in     his right ear at the time of his June 1960 separation examination (25 decibel loss after conversion from ASA to ISO units at 500 Hertz on June 1960 separation examination). 

The examiner must provide a complete rationale for       all opinions and conclusions reached based on the examiner's clinical experience, medical expertise,       and established medical principles, and with particular discussion of the in-service noise exposure.

2.  Schedule the Veteran for a VA foot examination.  The claims file must be reviewed by the examiner in conjunction with the examination. Any indicated studies are to be performed.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. The examiner must first address whether the Veteran has arthritis in his right foot (given that a September 2015 x-ray of the right foot contained an impression of no acute findings, with mild bunion formation   and calcaneal spurring, but he was diagnosed with degenerative arthritis of both feet during the August 2016 VA foot conditions DBQ).

b. The examiner must then provide an opinion as          to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current arthritis in either foot had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service complaints related to the left foot made in May 1958 and the in-service complaints related to the right foot/ankle made in January 1959.  

The examiner must provide a complete rationale for      all opinions and conclusions reached based on the examiner's clinical experience, medical expertise,         and established medical principles.  

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


